Citation Nr: 1620011	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was reopened and remanded by the Board in July 2011, and was remanded for additional development in January 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the April 2015 supplemental opinion was inadequate.  The rationale provided by the examiner was "as per the review of the Veteran's history, physical examination, test results, civilian/VA treatment records."  An adequate opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the clinician has not provided specific supporting data or a reasoned medical explanation connecting such supporting data to the conclusion provided. 

Additionally, the June 1971 enlistment examination indicated that the Veteran had normal lungs and chest, and did not mention preexisting asthma.  Therefore, the presumption of soundness attaches.  38 C.F.R. § 3.304.  The burden thus falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Upon remand, an opinion should be obtained that considers whether it is clear and unmistakable that the Veteran's asthma both preexisted and was not aggravated by service.

A private April 2003 treatment note contains an impression of asbestosis, and was not considered in the previous VA examination.  Upon remand, an examiner should specifically address this treatment note in determining whether the Veteran has a diagnosis of asbestosis.

The claims folder should also be updated to include VA treatment records compiled since March 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the John D. Dingell VA Medical Center in Detroit, Michigan, and all associated outpatient clinics dated from March 27, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA examiner.  After examining the Veteran and performing any tests that the examiner finds necessary to diagnose the Veteran with a respiratory disease, including asbestosis, the examiner is to provide the following opinions:

i) Does the Veteran have any respiratory disability, to include chronic obstructive pulmonary disease (COPD) and asbestosis, that is at least as likely as not (50 percent or greater probability) caused by, incurred in, or related to service, to include exposure to asbestos?  The examiner is to specifically discuss the September 2002 private treatment note indicating interstitial changes consistent with pulmonary asbestosis, and the April 2003 private treatment note containing an impression of asbestosis when determining whether the Veteran has asbestosis.

ii) Did the Veteran's asthma clearly and unmistakably preexist service? 

iii) If the Veteran's asthma clearly and unmistakably preexisted service, the examiner should state whether there is clear and unmistakable evidence that the asthma was not aggravated (permanently worsened beyond the normal progression of the condition) by service;

iv) If the asthma did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma was incurred in or caused by service.

Any opinion offered must be supported by a complete rationale.  The rationale must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two. 

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




